COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


JESSE L. ANDERSON, JR.
                                               MEMORANDUM OPINION*
v.   Record No. 0772-02-2                           PER CURIAM
                                                  JULY 30, 2002
DANA BRAKE PARTS, INC. AND
 HARTFORD ACCIDENT & INDEMNITY COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jesse L. Anderson, Jr., pro se, on brief).

             (S. Vernon Priddy III; Sands Anderson Marks &
             Miller, on brief), for appellees.


     Jesse L. Anderson (claimant) contends the Workers'

Compensation Commission erred in finding that Dana Brake Parts,

Inc. (employer) terminated claimant for just cause and,

therefore, he was not entitled to an award of temporary total

disability benefits from June 18, 1999 and continuing.       Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Because we summarily affirm the commission's decision, we
will not address employer's motion to dismiss claimant's appeal.
In addition, we will not address the commission's ruling that
claimant failed to prove he was entitled to an award of
permanent partial disability benefits for scarring. Claimant
did not make any argument or cite to any authorities with
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     "Under the Act, an employee who is properly terminated from

selective employment procured by the employer for cause

consisting of willful misconduct forfeits his or her entitlement

to future temporary partial disability benefits."     Potomac

Edison Company v. Cash, 18 Va. App. 629, 631, 446 S.E.2d 155,

157 (1994).   A claimant's return to total disability after a

termination for cause does not bar an award of temporary total

disability benefits, where the return to total disability was

unrelated to the misconduct.     Id. at 633-34, 446 S.E.2d at 157.

     In denying benefits to claimant and in ruling that employer

proved it terminated claimant for just cause, the commission

found as follows:

               As a result of the June 18, 1999,
          altercation with a co-worker, the claimant
          was suspended from employment. The credible
          evidence demonstrates that he was
          subsequently terminated for cause as a
          result of striking a co-worker and because
          of his falsification of incentive records.
          Accordingly, the claimant is not entitled to
          any additional temporary partial disability
          benefits beyond July 14, 1999, as the Deputy

respect to that issue.    See Buchanan v. Buchanan, 14 Va. App.
53, 56, 415 S.E.2d 237, 239 (1992).
                            - 2 -
          Commissioner properly found that he was
          terminated for just cause. As stipulated by
          the parties, he had returned to his
          pre-injury work effective May 24, 1999.
          Accordingly, the claimant is not entitled to
          any compensation benefits for the period of
          June 18 through July 13, 1999, as any wage
          loss during this period was attributable to
          his misconduct and not the occupational
          injury.

     The hearing testimony of Lisa Green, employer's facility

health and safety supervisor, and William James Goranson,

employer's human resource manager, and the deposition testimony

of Frank Sanford, employer's production manager, provide ample

credible evidence to support the commission's findings that

claimant struck a co-worker and falsified incentive reports.

Their testimony supports the commission's conclusions that

claimant missed time from work between June 18, 1999 and his

termination on July 14, 1999 due to his suspension pending an

investigation of his misconduct and that employer terminated

claimant on July 14, 1999 for just cause due to his willful

misconduct.   As fact finder, the commission was entitled to

accept the testimony of employer's witnesses and to reject

claimant's testimony to the contrary.   It is well settled that

credibility determinations are within the fact finder's

exclusive purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987). "The fact that there

is contrary evidence in the record is of no consequence if there

is credible evidence to support the commission's decision."

                            - 3 -
Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                           - 4 -